Title: From Mercy Otis Warren to Abigail Smith Adams, 15 June 1813
From: Warren, Mercy Otis
To: Adams, Abigail Smith



Plymouth June 15th. 1813—

Though I have received no reply to my last, I interrupt Mrs. Adams again on a subject that lays near my heart.—It was reported to me yesterday that my beloved Mrs. Smith was again attacked by a dreadful malady which she has once surmounted:—and that apprehension of its fatal & speedy termination she has sent for her mother. When I receive an answer to the above enquiry I most ardently pray that I may hear the report arose more from apprehension than reality.—With my best wishes for each member of your family, I am, as ever,
Mercy Warren